Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.

Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. See additional mapping below.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 7, 11, 14, 15, 18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (Pub. No. US 2013/0191306) in view of Matthews (Pub. No. US 2009/0164197) in view of Bufe (Pub. No. US 2015/0169544) in further view of Fong (Pub. No. US 2015/0293946).
Claim 1, Wilkinson teaches “a computer-implemented method comprising: receiving, by operation of an integration system, a logic integration program comprising a plurality of logic integration patterns ([0086] The translation from the conceptual to the logical models is based on a search for patterns and the use of a simple language. The search for patterns is a design technique applied on the conceptual design for identifying logical operations. There are several patterns that one may identify on a workflow. in addition to those, in the context of ETL, some patterns may be of interest, such as patterns representing filter and extract operations, or paralielization, among others. For example, in the DailyRevFact flow 436 (FIG. 4) there is an exclusive branch to check if the shipAddr is null 438, which terminates flow immediately. This is a common pattern that reflects a filter operation, i.e., removing rows from a dataflow. [0017] It will be noted that both the ETL conceptual model and the ETL logical model can be embodied in XML notation. [0041] As mentioned herein, a BRM model may be used to communicate business requirements to an ETL designer who uses it as input to produce a conceptual model (i.e. “integration program”) that has the necessary level of detail to be processed to generate a logical model.); generating a logical model graph based on the logic integration program, the logical model graph being runtime-independent… and adding integration artifacts, wherein integration artifacts comprise at least one of endpoint-specific extensions or routing-specific extensions ([0019] The second translation technique, e.g. from ETL logical model to physical model, uses a simple declarative language. Each conceptual process task has a name and can be annotated with documents describing the input, output, parameter schemata, business requirements and objectives, and a set of expressions. [0099] Thus, for a certain vertex of G(P), v(P), the name and optype are mapped to <name/> and <type/> of a step. The input schemata can be used for the definition of the source data stores. If a schema is to be modified and provided that the type of <step/> allows for modification, then the schema of <step/> can be updated according to the formulae: generated attributes=output schema--input schema, and projected out attributes=input schema--output schema. [See also] 0030-0031 QoX metrics and 0054-0061 XPDL, both of which may  reasonable also interpreted as endpoint-specific extensions or routing-specific extensions); converting the logical model graph into a physical model graph, the physical model graph being runtime-specific ([0017] The ETL logical model can be represented as a parameterized, directed acyclic graph (DAG) where the vertices represent either activities, such as operations on data, or data stores, such as tables in a database or files in a file system. [0018] The translation from ETL conceptual model to an ETL logical model can be based on two techniques, a search for patterns, and a simple expression language. There are several patterns that may be identified in a BPMN flow. [0093] Once the logical model is processed, for example, completed with the appropriate details, and optimized, a corresponding physical design may be created. The details of the physical design are tied to the software used to implement the specific extract-transform-load functions, i.e., the ETL engine. Any number of different ETL engines may be used In an embodiment. The task of moving from the logical to the physical level may then be performed automatically by a parser that transforms the logical XML representation to the XML representation that the chosen ETL engine uses. Embodiments are not limited to any specific representation, including XML, and the logical XML file can be transformed to other proprietary formats. However, for simplicity of explanation, it may be assumed in this example that the ETL engine uses XML for importing and exporting ETL designs.)”.
However Wilkinson may not explicitly teach the remaining limitations.
Matthews teaches “bi-directionally converting the logical model graph into a physical model graph, the physical model graph being runtime-specific ([0034] In exemplary embodiments, a technique is to first reduce any given path to a new path that reflects the transformation rules that are being applied at each element of the path. Once that new path has been established then the basic traceability from physical to logical model can be utilized to resolve the path to its physical equivalent. [0053] The flow diagrams depicted herein are just examples. There may be many variations to these diagrams or the steps (or operations) described therein without departing from the spirit of the invention. For instance, the steps may be performed in a differing order, or steps may be added, deleted or modified. All of these variations are considered a part of the claimed invention) by synthesizing one or more message channels based on the logic integration patterns ([0035] For example, suppose we have path segment (connector/relationship) A-->B (i.e. message channel). We must determine what are the attributes that make up that segment from both entities (A and B). In other words, we must determine the details of the relationship. For each attribute from each entity, we can determine its physical equivalent (column). Given a column, we can discover what the containing table is. Now, we have a path segment fully understood in terms of the physical model. [0036] As a non-limiting example, if we have as part of a path: Entity A--related to---Entity B---related to---Entity C----rolled up---Entity D---rolled up----Entity E, this will be resolved to the path Entity A--related to---Entity B---related to----Entity E with the appropriate relationships fully defined. Appropriate relationships may relate to any connector between two entities being defined by an ordered set of attributes (i.e. pattern of Wilkinson) in each Entity. For example, the "Entity A-related to-Entity B" relationship is defined by [attribute1, attribute2, . . . attributeN) from Entity A and [attribute1, attribute2, . . . attributeN) from Entity B. The appropriate relationship is A--->B.); 
and generating logic integration runtime codes executable by the integration system based on the physical model graph ([0048] The provision of sufficient information in the memory is used to create a structured query language (SQL).)  Examiner notes Bufe teaches as evidence SQL code is runtime code [0035] “In one embodiment, the domain relevant queries are runtime code that include structured query language expressions (e.g., SQL expressions, etc.) that can be executed against a structured database.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Matthews with the teachings of Wilkinson, Bufe in order to provide a system that teaches bi-directional mapping. The motivation for applying Matthews teaching with Wilkinson, Bufe teaching is to provide a system that allows for further understanding of design process. Wilkinson, Bufe, Matthews are analogous art directed towards capturing design into physical implementation. Together Wilkinson, Bufe, Wilkinson teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Matthews with the teachings of Wilkinson, Bufe, by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitation.
([0052] In an embodiment, where input database information 102 does not include identification of a source database model or scheme, such as where one does not yet exist or it has become obsolete, it can be necessary to recover source data semantics by determining the source database logical model or scheme and defining a source database conceptual model of scheme based on the determined logical model. For example, to recover an enhanced entity-relationship (EER) model from a relational schema, a classification table can be used to define the relationship between keys and attributes in the relations, and data semantics can be recovered accordingly. A 1:n cardinality in a relational schema can be recovered from a foreign key (FKA) between two relations in a classification table, with foreign key relation on the "many" side and referred primary key relation on the "one" side, etc. Similarly, recovery of a 1:n association between two associated objects with a Stored OID in a class referring to many OID(s) in another associated class in OODB can be accomplished. Further, a 1:n cardinality from owner and members records of Network schema into Network database conceptual schema can be recovered, and also element and sub-elements in a XML schema can be recovered into an XML conceptual schema)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Fong with the teachings of Wilkinson, Bufe, Wilkinson in order to provide a method that teaches further optimizing a conceptual graph. The motivation for applying Fong’s teaching with teachings of Wilkinson, Matthews, Bufe, is to provide evidence that a conceptual model may be based upon the logical model for the purposes of identifying missing constructs. Wilkinson, Bufe, Wilkinson, Fong are analogous art directed towards optimization based through the use of graphs. Together Wilkinson, Bufe, Matthews, Fong teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Fong with the teachings of Wilkinson, Bufe, Matthews by known methods and gained expected results. 

Claim 4, the combination teaches the claim, wherein Wilkinson teaches “the method of claim 1, wherein the logical model graph comprises one or more annotations defined by the data-centric logic integration language as one or more nodes of the logical model graph ([0031] To achieve the optimization, at each design level, the constructs constituting the ETL flows are annotated with specifications influenced by key quality objectives. The annotations are also taken into consideration for transitioning from one level to the next. There may be several alternative translations from operators in the conceptual model 204 to operators in the logical model 206 and these alternatives are determined by the QoX objectives and their tradeoffs. For example, operators for a recovery point insertion may be added after certain operators when recoverability is a QoX objective. The operators may include, for example, sort, aggregate or blocking operators. Generally, any operator, or series of operators, that are expensive or impossible to repeat would be a candidate for a recovery point. Similarly, the translation from the logical model 206 to the physical model 208 enables additional types of optimizations to be driven by QoX objectives. The basic notation used for generating the conceptual model 204 is business process modeling notation (BPMN). Further details of preparing the conceptual models 204, logical models 206, and physical models 208, in accordance with embodiments of the present techniques, are discussed below,)”.
Claim 8, “a non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to: receive a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language for declarative integration programming; generate a logical model graph based on the logic integration program, the logical model graph being runtime-independent; define the logic integration program by analyzing integration logic represented by the logical model graph and adding integration artifacts, wherein integration artifacts comprise at least one of endpoint-specific extensions or routing-specific extensions; bi-directionally convert the logical model graph into a physical model graph, the physical
model graph being runtime-specific; and generate logic integration runtime codes executable by an integration system based on the physical model graph” is similar to claim 1 and rejected with the same references and citations.
Claim   11, “the medium of claim 8, wherein the logical model graph comprises one or more    annotations   defined by the data-centric logic integration language as one or more nodes of the logical model graph” is similar to claim 3 and rejected with the same references and citations.
Claim 15, “a system, comprising: a memory; at least one hardware processor interoperable coupled with the memory and configured to: receive a logic integration program comprising a plurality of logic integration patterns that are defined in a data-centric logic integration language; generate a logical model graph based on the logic integration program, the logical model graph being runtime-independent; define the logic integration program by analyzing integration logic represented by the logical model graph and adding integration artifacts, wherein integration artifacts comprise at least one of endpoint-specific extensions or routing specific extensions; bi-directionally convert the logical model graph into a physical model graph, the physical model graph being runtime-specific by synthesizing one or more message channels based on the logic integration patterns; and generate logic integration runtime codes executable by an integration system based on the physical model graph” is similar to claim 1 and rejected with the same references and citations.
Claim 18, “the system of claim 15, wherein the logical model graph comprises one or more annotations defined by the data-centric logic integration language as one or more nodes of the logical model graph” is similar to claim 4 and rejected with the same references and citations.
Claim 21, the combination teaches the claim, wherein Wilkinson teaches “the method of claim 1, wherein the routing-specific extension comprises at least one of: an aggregator ([0031] There may be several alternative translations from operators in the conceptual model 204 to operators in the logical model 206 and these alternatives are determined by the QoX objectives and their tradeoffs. For example, operators for a recovery point insertion may be added after certain operators when recoverability is a QoX objective. The operators may include, for example, sort, aggregate or blocking operators.); a splitter; or a content enricher”.
Claim 22, the combination teaches the claim, wherein Wilkinson teaches “the method of claim 1, wherein the endpoint-specific extension comprises at least one of: a content filter ([0031] There may be several alternative translations from operators in the conceptual model 204 to operators in the logical model 206 and these alternatives are determined by the QoX objectives and their tradeoffs. For example, operators for a recovery point insertion may be added after certain operators when recoverability is a QoX objective. The operators may include, for example, sort, aggregate or blocking operators.); a message translator; or a local content enricher”.
Claims 5 , 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Matthews in view of Bufe in view of Fong in further view of Shim (Pub. No. US 2006/0294499).
Claim 5, the combination may not explicitly teach the limitations of the claim.
Shim teaches “the method of claim 1, wherein the logical model graph comprises no cycles ([0024] …FIG. 5 will be translated by the parser to a data structure representing a class of computation graph whose nodes are ordered as; N1, N2, N3, N4, N5, N6, N7. … All nodes in the triggering nodes list must have been defined previously within the same graph_declaraction or it's parent's graph_declarations. The parser looks up the previously defined nodes in the current graph definition block from the data structure of the current graph. If a node in the triggering node list was not recognized earlier, the parser reports it to user as an error, and invalidate the current graph. The method of rejecting an unknown node in the triggering node list ensures that the node parsed successfully will have no loop in dependency relationship. The layout of CGD code that is expected from the parser of the present invention guides users to write highly readable graph dependencies. It makes the management of the node dependency clearer and easier. After parsing the triggering node list, the parser expects an optional node method which will be executed when the node state is changed to dirty by one or more triggering nodes or events associated with the node. The node method and the triggering node list may be empty with.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Shim with the teachings of Wilkinson, Matthews, Bufe, Fong in order to provide a method that teaches a graph with no cycles. The motivation for applying Shim’s teaching with teachings of Wilkinson, Matthews, Bufe, Fong is to provide evidence that a graph may contain no cycles as evidence by Fig. 5. Wilkinson, Matthews, Bufe, Fong, Shim are analogous art directed 
Claim 12, “the medium of claim 8, wherein the logical model graph comprises no cycles” is similar to claim 5 and rejected with the same references and citations.
Claim 19, “the system of claim 15, wherein the logical model graph comprises no cycles” is similar to claim 5 and rejected with the same references and citations.
Claims 6, 7, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Matthews in view of Bufe in further view of Ruthramoorthy (Patent No. US 9,032,380).
Claim  6, the combination may not explicitly teach the limitations of the claim. 
Ruthramoorthy teaches “the method of claim 1, wherein converting the logical model graph into the physical model graph comprises: detecting patterns on the logical model graph; and performing a rule-based transformation of the patterns on the logical model graph and mapping into implementation-specific messaging channels ([Col. 13, Lines 46-64] “In one example, TCE 240 (e.g., hardware code generator component 520) may determine that function calls 620 (e.g., t1=leftchannel-processing(u) and t2=rightchannel-processing(u)) are identical and require the same hardware devices. TCE 240 (e.g., hardware code generator component 520) may configure hardware code 670 to utilize a single hardware device 680 (e.g., rather than two separate hardware devices) for function calls 620. As shown in FIG. 6, the two representations 650 (e.g., the LCP node and the RCP node) for function calls 620 may be merged into a single representation (e.g., a node labeled "LCP/RCP") that may be executed on single hardware device 680. Although FIG. 6 shows example function call operations capable of being performed by TCE 240, in other implementations, TCE 240 may perform fewer operations, different operations, and/or additional operations than depicted in FIG. 6. Alternatively, or additionally, one or more components of FIG. 6 may perform one or more other tasks described as being performed by one or more other components of FIG. 6.”)”.

Claim 7, the combination teaches the claim, wherein Wilkinson teaches “the method of claim 6, further comprising optimizing the logical model graph ([0028] After the conceptual model 204 is created, it may be used for producing a logical model 206 that is still more detailed and can be optimized.)”.
Claim 13, “the medium of claim 8, wherein converting the logical model graph into the physical model graph comprises: detecting patterns on the logical model graph; and performing a rule-based transformation of the patterns on the logical model graph; and mapping into implementation-specific messaging channels” is similar to claim 6 and rejected with the same references and citations.
Claim   14, “the medium of claim 13, the instructions further executable by the computer and configured to optimize the logical model graph” is similar to claim 7 and rejected with the same references and citations.
Claim  20, “the system of claim 15, wherein converting the logical model graph into the physical model graph comprises: detecting patterns on the logical model graph; optimizing the logical model graph; and performing a rule-based transformation of the patterns on the logical model graph; and mapping into implementation-specific messaging channels” is similar to claim 6 and rejected with the same references and citations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199